DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	Re the limitation “generally” used within the claims, paragraph [0029] of the specification of the instant application discloses that the terms “substantial,” “substantially,” and variations thereof are intended to denote that two values are equal or approximately equal or may denote values within about 10% of each other. While the limitation “substantially” could be considered a relative term which could render the claims indefinite (see MPEP 2173.05(b)), the specification of the instant application provides a standard (specifically, the disclosure of paragraph [0029]) for ascertaining the metes and bounds of the limitation “substantially.” Regarding the limitation “generally” specifically, the limitation “generally” is interpreted as a synonym of “substantially” and thus the limitation “generally” is treated in an identical manner to “substantially.” Ultimately the limitation “generally” is not considered indefinite because it is interpreted as a synonym of “substantially,” and the specification of the instant application provides a standard for determining the metes and bounds of the limitations.
Claim Objections
Claim 7 is objected to because of the following informalities: "from connecting member" should read --from the connecting member-- (the connecting member is already set forth; an article should precede “connecting member” and that article should be “the”). Appropriate correction is required.
13 is objected to because of the following informalities: "the lower portion of the receiving member" should read --a lower portion of the receiving member-- (while a lower portion should be inherent to the receiving member, no lower portion is set forth for the receiving member prior to the limitation in Claim 13, and thus it is suggested to use --a lower portion--). Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,913,419 (subsequently referred to as ‘419) in view of Magrobi (US 4,912,952).
Re 1, Claim 6 of ‘419 discloses: a footwell assembly for a vehicle (preamble of Claim 1), comprising: a receiving member that defines a recess configured to receive a stowed foot pedal within the footwell (column 11, lines 5-8); and a cover feature (column 11, line 9), comprising: a connecting member (column 11, line 37, living hinge) coupled (paragraph [0028] of specification of instant application discloses that “coupled” allows for indirect coupling that may be achieved by any additional intermediate members; living hinge and receiving member of Claim 6 of ‘419 are indirectly coupled through some number of additional intermediate members) to the receiving member; and a 
Claim 6 of ‘419 is silent on the specific attachment between the connecting member and the receiving member and thus does not disclose: that the connecting member is removably coupled to the receiving member.
Magrobi teaches: a means for automatically raising the cover feature (column 1, lines 26-31); that the connecting member (12, shown below as CM) is removably coupled to the receiving member (14/24).

    PNG
    media_image1.png
    644
    823
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Claim 6 of ‘419 with: a means for automatically raising the cover feature; 
Re 2, Claim 6 of ‘419 in view of Magrobi discloses: wherein the receiving member (Magrobi, 14/24) extends generally vehicle-upward from a lower portion (Magrobi, 14) proximate to a floor (Magrobi, 16,18; Merriam-Webster’s Dictionary defines “proximate” as “immediately preceding or following”; 14 attached directly to 18 and thus immediately precedes/follows 18) of the footwell to an upper portion (Magrobi, 24; fig 1 clearly illustrates end of 24 including 30 is disposed above end of 14 attached to 22), and the connecting member is removably coupled to the receiving member proximate to the lower portion (Magrobi, CM attached directly to 14).
Re 3, Claim 6 of ‘419 in view of Magrobi discloses: wherein the receiving member comprises: an attachment feature (Magrobi, holes in 14 that receive 20 attaching PR, as shown above, to 14) disposed proximate to the lower portion of the receiving member and configured to be engaged with a portion (Magrobi, shown above as PR) of the cover feature.
Re 4, Claim 6 of ‘419 in view of Magrobi discloses: wherein the connecting member of the cover feature comprises: an attachment feature (Magrobi, combination of PR, as shown above, and fasteners 20) configured to be engaged with the attachment feature of the receiving member.
Re 5, Claim 6 of ‘419 in view of Magrobi discloses: wherein the cover feature is operable between an engaged condition, wherein the attachment feature of the connecting member is engaged with the attachment feature of the receiving member, and a disengaged condition, wherein the attachment feature of the connecting member is disengaged from the attachment feature of the receiving member (specification of instant application discloses engaged/disengaged positions achieved through assembly/disassembly of device; Magrobi teaches separable cover and thus in disassembled condition, cover in resulting combination is disengaged).
Re 6, Claim 6 of ‘419 in view of Magrobi discloses: wherein the attachment feature of the receiving member comprises: a slot feature defined by the lower portion of the receiving member (Magrobi, hole in 14 that receives fastener 20 is a slot feature).
Re 7, Claim 6 of ‘419 in view of Magrobi discloses: wherein the attachment feature of the connecting member comprises: a protrusion (Magrobi, combination of PR as shown above, and fasteners 20) that extends outward from connecting member, such that the protrusion extends generally vehicle-upward from the connecting member (Magrobi, fig 1, PR extends upward from CM) and through the slot feature defined by the receiving member when the cover feature is in the engaged condition (Magrobi, 20 extends through holes in 14).
Re 8, Claim 6 of ‘419 in view of Magrobi discloses: wherein the cover member of the cover feature is configured to move from the first position to the second concealment position by pivoting (Claim 6 of ‘419, disclosure of hinge implies pivoting; Magrobi, figs 1-2 illustrate pivoting of 10) relative to the connecting member about a pivot axis.
Re 9, Claim 6 of ‘419 in view of Magrobi discloses: wherein the cover member comprises: a first surface (Magrobi, surface visible in fig 1); and a second surface (Magrobi, surface visible in fig 2) disposed generally vehicle-downward of the first surface when the cover member is in the first position.
Re 10, Claim 6 of ‘419 in view of Magrobi discloses: wherein the first surface is configured to contact the receiving member when the cover member is in the second concealment position (Magrobi, fig 2, 10 contacts 14/24).
Re 11, Claim 6 of ‘419 in view of Magrobi discloses: wherein the second surface is configured to contact a floor of the footwell when the cover member is in the first position (Magrobi, fig 1).
	Re 12, Claim 6 of ‘419 in view of Magrobi discloses: wherein the pivot axis extends generally vehicle-laterally (Magrobi, fig 1, pivot axis defined by 32 extends laterally).
Re 13, Claim 6 of ‘419 in view of Magrobi discloses: wherein the pivot axis (Magrobi, 32) is disposed vehicle-downward of the lower portion of the receiving member (Magrobi, 32 is below 14).
	Re 14, Claim 6 of ‘419 in view of Magrobi (as set forth in the combination above) discloses: a footwell assembly for a vehicle (Claim 6 of ‘419, preamble of Claim 1), comprising: a foot pedal disposed in the footwell and operable between a use position and a stowed position (Claim 6 of ‘419, column 11, lines 3-4); a receiving member positioned within the footwell and defining a recess that the foot pedal is configured to nest within while in the stowed position (Claim 6 of ‘419, column 11, lines 5-8); and a cover feature (Claim 6 of ‘419, column 11, line 9) operable between an engaged 
	Re 15, Claim 6 of ‘419 in view of Magrobi discloses: wherein movement of the cover feature from the first position to the second concealment position includes pivotal movement (Claim 6 of ‘419, disclosure of hinge implies pivoting; Magrobi, figs 1-2, illustrate pivoting of 10) of at least a portion of the cover feature in a generally vehicle-forward direction (Magrobi, movement from fig 1 to fig 2 is movement in forward direction) about a pivot axis that extends in a generally vehicle-lateral direction (Magrobi, fig 1, pivot axis defined by 32).
Re 16, Claim 6 of ‘419 in view of Magrobi discloses: wherein the pivot axis is generally vehicle-rearward of the receiving member when the cover feature is in the engaged condition (Magrobi, figs 1-2, 32 rearward of 14/24).
Re 17, Claim 6 of ‘419 in view of Magrobi discloses: wherein the pivot axis is generally vehicle-downward of the receiving member when the cover feature is in the engaged condition (Magrobi, figs 1-2, 32 below 14/24).
Re 18, Claim 6 of ‘419 in view of Magrobi discloses: a footwell assembly for a vehicle, comprising: a foot pedal disposed in the footwell and operable between a use position and a stowed position (Claim 6 of ‘419, column 11, lines 3-4); a receiving member (Claim 6 of ‘419, column 11, line 5; Magrobi, 14/24) positioned within the footwell and having a lower portion (Magrobi, 14) disposed proximate to a floor (Magrobi, 16/18) of the footwell, the receiving member defining a recess configured to receive the foot pedal when the foot pedal is in the stowed position (Claim 6 of ‘419, column 11, lines 5-8) and having an attachment feature (Magrobi, holes in 14 that receive 20) disposed proximate to the lower portion; and a cover feature, comprising: a connecting member (Magrobi, CM as illustrated above) having an attachment feature (Magrobi, combination of PR, as illustrated above, and 20) configured to be engaged with the attachment feature of the receiving member, the connecting member being operable between an engaged condition, wherein the attachment feature of the connecting member is engaged with the attachment feature of the receiving member, and a disengaged condition, wherein the attachment feature of the connecting member is disengaged from the attachment feature of the receiving member (specification of instant application discloses engaged/disengaged positions achieved through assembly/disassembly of device; Magrobi teaches separable cover and thus in disassembled condition, cover in resulting combination is disengaged); and a cover member (Claim 6 of ‘419, column 11, line 27, panel feature; Magrobi, 10) pivotably coupled to the connecting member, such that when the connecting member is in the engaged condition, the cover member is operable to pivot relative to the connecting member between a first position and a second concealment position (Claim 6 of ‘419, 
Re 19, Claim 6 of ‘419 in view of Magrobi discloses: wherein the cover member comprises: a first surface (Magrobi, surface of 10 visible in fig 1); and a second surface (Magrobi, surface of 10 visible in fig 2) disposed generally vehicle-downward of the first surface when the cover member is in the first position.
Re 20, Claim 6 of ‘419 in view of Magrobi discloses: wherein the first surface is configured to contact the receiving member when the cover member is in the second concealment position (Magrobi, fig 2), and the second surface is configured to contact the floor of the footwell when the cover member is in the first position (Magrobi, fig 1).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,889,226 (subsequently referred to as ‘226) in view of Magrobi (US 4,912,952).
Re 1, ‘226 discloses: a footwell assembly for a vehicle (Claim 1 defines floor and pedal assembly, which implies footwell assembly), comprising: a receiving member (pedal housing defined in Claim 1) that defines a recess configured to receive a stowed foot pedal within the footwell (Claim 2 defines cavity); and a cover feature (combination of Claim 1, cover and Claim 12, hinge), comprising: a connecting member (Claim 12, hinge) coupled (paragraph [0028] of specification of instant application discloses that “coupled” allows for indirect coupling that may be achieved by any additional intermediate members; hinge and pedal housing of Claim 1 indirectly coupled through some number of additional intermediate members) to the receiving member; and a cover member (Claims 1/12, cover itself separate from hinge) coupled to the connecting 
‘226 is silent on the specific attachment between the connecting member and the receiving member and thus does not disclose: that the connecting member is removably coupled to the receiving member.
Magrobi teaches: a means for automatically raising the cover features (column 1, lines 26-31); that the connecting member (12, shown below as CM) is removably coupled to the receiving member (14/24).

    PNG
    media_image1.png
    644
    823
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to have provided ‘226 with: a means for automatically raising the cover feature; that the connecting member is removably coupled to the receiving member; as taught by 
Re 2, ‘226 in view of Magrobi discloses: wherein the receiving member (Magrobi, 14/24) extends generally vehicle-upward from a lower portion (Magrobi, 14) proximate to a floor (Magrobi, 16,18; Merriam-Webster’s Dictionary defines “proximate” as “immediately preceding or following”; 14 attached directly to 18 and thus immediately precedes/follows 18) of the footwell to an upper portion (Magrobi, 24; fig 1 clearly illustrates end of 24 including 30 is disposed above end of 14 attached to 22), and the connecting member is removably coupled to the receiving member proximate to the lower portion (Magrobi, CM attached directly to 14).
Re 3, ‘226 in view of Magrobi discloses: wherein the receiving member comprises: an attachment feature (Magrobi, holes in 14 that receive 20 attaching PR, as shown above, to 14) disposed proximate to the lower portion of the receiving member and configured to be engaged with a portion (shown above as PR) of the cover feature.
Re 4, ‘226 in view of Magrobi discloses: wherein the connecting member of the cover feature comprises: an attachment feature (Magrobi, combination of PR, as shown above, and fasteners 20) configured to be engaged with the attachment feature of the receiving member.
Re 5, ‘226 in view of Magrobi discloses: wherein the cover feature is operable between an engaged condition, wherein the attachment feature of the connecting member is engaged with the attachment feature of the receiving member, and a 
Re 6, ‘226 in view of Magrobi discloses: wherein the attachment feature of the receiving member comprises: a slot feature defined by the lower portion of the receiving member (Magrobi, hole in 14 that receives fastener 20 is a slot feature).
Re 7, ‘226 in view of Magrobi discloses: wherein the attachment feature of the connecting member comprises: a protrusion (Magrobi, combination of PR as shown above, and fasteners 20) that extends outward from connecting member, such that the protrusion extends generally vehicle-upward from the connecting member (Magrobi, fig 1, PR extends upward from CM) and through the slot feature defined by the receiving member when the cover feature is in the engaged condition (Magrobi, 20 extends through holes in 14).
Re 8, ‘226 in view of Magrobi discloses: wherein the cover member of the cover feature is configured to move from the first position to the second concealment position by pivoting (‘226, disclosure of hinge implies pivoting; Magrobi, figs 1-2 illustrate pivoting of 10) relative to the connecting member about a pivot axis.
Re 9, ‘226 in view of Magrobi discloses: wherein the cover member comprises: a first surface; and a second surface (‘226, Claim 14 describes multiple surfaces; ‘226, Claim 9 describes cover being flush with floor which requires orientations of surfaces; 
Re 10, ‘226 in view of Magrobi discloses: wherein the first surface is configured to contact the receiving member when the cover member is in the second concealment position (‘226, Claim 1 describes magnets creating force between elements, force between elements biases surface to contact pedal housing; Magrobi, fig 2).
Re 11, ‘226 in view of Magrobi discloses: wherein the second surface is configured to contact a floor of the footwell when the cover member is in the first position (‘226, Claim 9; Magrobi, fig 1).
	Re 12, ‘226 in view of Magrobi discloses: wherein the pivot axis extends generally vehicle-laterally (Magrobi, fig 1, pivot axis defined by 32 extends laterally).
Re 13, ‘226 in view of Magrobi discloses: wherein the pivot axis (Magrobi, 32) is disposed vehicle-downward of the lower portion of the receiving member (Magrobi, 32 is below 14).
	Re 14, ‘226 in view of Magrobi (as set forth in the combination above) discloses: a footwell assembly for a vehicle (‘226, Claim 1), comprising: a foot pedal disposed in the footwell and operable between a use position and a stowed position (‘226, Claim 2 defines pedal location within cavity, Claim 4 defines deployed position); a receiving member (‘226, pedal housing described in Claim 1) positioned within the footwell and defining a recess (‘226, Claim 2 defines cavity) that the foot pedal is configured to nest within while in the stowed position; and a cover feature (‘226, combination of cover described in Claim 1 and hinge described in Claim 12) operable between an engaged condition, wherein the cover feature is engaged with the receiving member, and a 
	Re 15, ‘226 in view of Magrobi discloses: wherein movement of the cover feature from the first position to the second concealment position includes pivotal movement (‘226, Claim 12, disclosure of hinge implies pivoting; Magrobi, figs 1-2 illustrate pivoting of 10) of at least a portion (Magrobi, PR) of the cover feature in a generally vehicle-forward direction (Magrobi, movement from fig 1 to fig 2 is movement in forward direction) about a pivot axis that extends in a generally vehicle-lateral direction (Magrobi, fig 1, pivot axis defined by 32).
Re 16, ‘226 in view of Magrobi discloses: wherein the pivot axis is generally vehicle-rearward of the receiving member when the cover feature is in the engaged condition (Magrobi, figs 1-2, 32 rearward of 14/24).
Re 17, ‘226 in view of Magrobi discloses: wherein the pivot axis is generally vehicle-downward of the receiving member when the cover feature is in the engaged condition (Magrobi, figs 1-2, 32 below 14/24).
Re 18, ‘226 in view of Magrobi discloses: a footwell assembly for a vehicle, comprising: a foot pedal disposed in the footwell and operable between a use position 
Re 19, ‘226 in view of Magrobi discloses: wherein the cover member comprises: a first surface (Magrobi, surface of 10 visible in fig 1); and a second surface (Magrobi, surface of 10 visible in fig 2; ‘226, Claim 14 also describes multiple surfaces) disposed generally vehicle-downward of the first surface when the cover member is in the first position.
Re 20, ‘226 in view of Magrobi discloses: wherein the first surface is configured to contact the receiving member when the cover member is in the second concealment position (Magrobi, fig 2), and the second surface is configured to contact the floor of the footwell when the cover member is in the first position (‘226, Claim 9; Magrobi, fig 1).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magrobi (US 4,912,952).
Re 1, Magrobi discloses: a footwell assembly for a vehicle (fig 1), comprising: a receiving member (14/24) that defines a recess (space between 14 and 24, shown below as RE) configured to receive a stowed foot pedal within the footwell (foot pedal is stowed when cover is deployed, see fig 2); and a cover feature, comprising: a connecting member (shown below as CM) removably coupled (CM is formed in 

    PNG
    media_image2.png
    644
    823
    media_image2.png
    Greyscale

Re 2, Magrobi discloses: wherein the receiving member (Magrobi, 14/24) extends generally vehicle-upward from a lower portion (Magrobi, 14) proximate to a floor (Magrobi, 16,18; Merriam-Webster’s Dictionary defines “proximate” as “immediately preceding or following”; 14 attached directly to 18 and thus immediately precedes/follows 18) of the footwell to an upper portion (Magrobi, 24; fig 1 clearly illustrates end of 24 including 30 is disposed above end of 14 attached to 22), and the connecting member is removably coupled to the receiving member proximate to the lower portion (Magrobi, CM attached directly to 14).
Re 3, Magrobi discloses: wherein the receiving member comprises: an attachment feature (Magrobi, holes in 14 that receive 20 attaching PR, as shown above, to 14) disposed proximate to the lower portion of the receiving member and configured to be engaged with a portion (shown above as PR) of the cover feature.
Re 4, Magrobi discloses: wherein the connecting member of the cover feature comprises: an attachment feature (Magrobi, combination of PR, as shown above, and fasteners 20) configured to be engaged with the attachment feature of the receiving member.
Re 5, Magrobi discloses: wherein the cover feature is operable between an engaged condition, wherein the attachment feature of the connecting member is engaged with the attachment feature of the receiving member, and a disengaged condition, wherein the attachment feature of the connecting member is disengaged from the attachment feature of the receiving member (specification of instant application discloses engaged/disengaged positions achieved through assembly/disassembly of device; Magrobi discloses separable cover and thus in disassembled condition, cover in resulting combination is disengaged).
Re 6, Magrobi discloses: wherein the attachment feature of the receiving member comprises: a slot feature defined by the lower portion of the receiving member (Magrobi, hole in 14 that receives fastener 20 is a slot feature).
Re 7, Magrobi discloses: wherein the attachment feature of the connecting member comprises: a protrusion (Magrobi, combination of PR as shown above, and fasteners 20) that extends outward from connecting member, such that the protrusion extends generally vehicle-upward from the connecting member (Magrobi, fig 1, PR 
Re 8, Magrobi discloses: wherein the cover member of the cover feature is configured to move from the first position to the second concealment position by pivoting (Magrobi, figs 1-2 illustrate pivoting of 10) relative to the connecting member about a pivot axis.
Re 9, Magrobi discloses: wherein the cover member comprises: a first surface (fig 1, surface of 10 that is visible); and a second surface (figs 2, surface of 10 that is visible) disposed generally vehicle-downward of the first surface when the cover member is in the first position.
Re 10, Magrobi discloses: wherein the first surface is configured to contact the receiving member when the cover member is in the second concealment position (Magrobi, fig 2, 10 contacts 14/24).
Re 11, Magrobi discloses: wherein the second surface is configured to contact a floor of the footwell when the cover member is in the first position (Magrobi, fig 1).
	Re 12, Magrobi discloses: wherein the pivot axis extends generally vehicle-laterally (Magrobi, fig 1, pivot axis defined by 32 extends laterally).
Re 13, Magrobi discloses: wherein the pivot axis (Magrobi, 32) is disposed vehicle-downward of the lower portion of the receiving member (Magrobi, 32 is below 14).
	Re 14, Magrobi discloses: a footwell assembly for a vehicle (fig 1), comprising: a foot pedal disposed in the footwell and operable between a use position (fig 1, pedals 
	Re 15, Magrobi discloses: wherein movement of the cover feature from the first position to the second concealment position includes pivotal movement (Magrobi, figs 1-2 illustrate pivoting of 10) of at least a portion (Magrobi, PR) of the cover feature in a generally vehicle-forward direction (Magrobi, movement from fig 1 to fig 2 is movement in forward direction) about a pivot axis that extends in a generally vehicle-lateral direction (Magrobi, fig 1, pivot axis defined by 32).
Re 16, Magrobi discloses: wherein the pivot axis is generally vehicle-rearward of the receiving member when the cover feature is in the engaged condition (Magrobi, figs 1-2, 32 rearward of 14/24).
Re 17, Magrobi discloses: wherein the pivot axis is generally vehicle-downward of the receiving member when the cover feature is in the engaged condition (Magrobi, figs 1-2, 32 below 14/24).
Re 18, Magrobi discloses: a footwell assembly for a vehicle, comprising: a foot pedal (38) disposed in the footwell and operable between a use position (fig 1, location of cover 10 allows for pedal to be operated) and a stowed position (fig 2, location of cover 10 stows pedal); a receiving member (Magrobi, 14/24) positioned within the footwell and having a lower portion (Magrobi, 14) disposed proximate to a floor (Magrobi, 16/18) of the footwell, the receiving member defining a recess (shown above as RE) configured to receive the foot pedal when the foot pedal is in the stowed position (38 disposed in RE in fig 2) and having an attachment feature (Magrobi, holes in 14 that receive 20) disposed proximate to the lower portion; and a cover feature, comprising: a connecting member (Magrobi, CM as illustrated above) having an attachment feature (Magrobi, combination of PR, as illustrated above, and 20) configured to be engaged with the attachment feature of the receiving member, the connecting member being operable between an engaged condition, wherein the attachment feature of the connecting member is engaged with the attachment feature of the receiving member, and a disengaged condition, wherein the attachment feature of the connecting member is disengaged from the attachment feature of the receiving member (specification of instant application discloses engaged/disengaged positions achieved through assembly/disassembly of device; Magrobi discloses separable cover and thus in disassembled condition, cover in resulting combination is disengaged); and a cover member (Magrobi, 10) pivotably coupled to the connecting member, such that when the 
Re 19, Magrobi discloses: wherein the cover member comprises: a first surface (Magrobi, surface of 10 visible in fig 1); and a second surface (Magrobi, surface of 10 visible in fig 2) disposed generally vehicle-downward of the first surface when the cover member is in the first position.
Re 20, Magrobi discloses: wherein the first surface is configured to contact the receiving member when the cover member is in the second concealment position (Magrobi, fig 2), and the second surface is configured to contact the floor of the footwell when the cover member is in the first position (Magrobi, fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaffari (US 2020/0317152) in view of Magrobi (US 4,912,952).
Re 1, Ghaffari discloses: a footwell assembly for a vehicle, comprising: a receiving member (fig 12, 12) that defines a recess (502) configured to receive a stowed foot pedal within the footwell (fig 12C).

Magrobi teaches: a cover feature, comprising: a connecting member (shown below as CM) removably coupled to the receiving member (14/24; 12 is formed in separate, two-piece construction with 14/24); and a cover member (10) coupled to the connecting member and operable to move relative to the connecting member from a first position (fig 1) to a second concealment position (fig 2) to cover the stowed foot pedal.

    PNG
    media_image2.png
    644
    823
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Ghaffari with: a cover feature, comprising: a connecting member 
Re 2, Ghaffari in view Magrobi (subsequently referred to as “Ghaffari et al”) discloses: wherein the receiving member (Ghaffari, 500; Magrobi, 14/24) extends generally vehicle-upward from a lower portion (Ghaffari, lower portion is bottom portion of 500; Magrobi, 14) proximate to a floor (Ghaffari, one of ordinary skill recognizes 500 placed on top of vehicle floor; Magrobi, 16,18; Merriam-Webster’s Dictionary defines “proximate” as “immediately preceding or following”; 14 attached directly to 18 and thus immediately precedes/follows 18) of the footwell to an upper portion (Ghaffari, top portion of 500; Magrobi, 24, fig 1 clearly illustrates end of 24 including 30 is disposed above end of 14 attached to 22), and the connecting member is removably coupled to the receiving member proximate to the lower portion (Magrobi, CM attached directly to 14).
Re 3, Ghaffari et al discloses: wherein the receiving member comprises: an attachment feature (Magrobi, holes in 14 that receive 20 attaching PR, as shown above, to 14) disposed proximate to the lower portion of the receiving member and configured to be engaged with a portion (Magrobi, shown above as PR) of the cover feature.
Re 4, Ghaffari et al discloses: wherein the connecting member of the cover feature comprises: an attachment feature (Magrobi, combination of PR, as shown 
Re 5, Ghaffari et al discloses: wherein the cover feature is operable between an engaged condition, wherein the attachment feature of the connecting member is engaged with the attachment feature of the receiving member, and a disengaged condition, wherein the attachment feature of the connecting member is disengaged from the attachment feature of the receiving member (specification of instant application discloses engaged/disengaged positions achieved through assembly/disassembly of device; Magrobi discloses separable cover and thus in disassembled condition, cover in resulting combination is disengaged).
Re 6, Ghaffari et al discloses: wherein the attachment feature of the receiving member comprises: a slot feature defined by the lower portion of the receiving member (Magrobi, hole in 14 that receives fastener 20 is a slot feature).
Re 7, Ghaffari et al discloses: wherein the attachment feature of the connecting member comprises: a protrusion (Magrobi, combination of PR as shown above, and fasteners 20) that extends outward from connecting member, such that the protrusion extends generally vehicle-upward from the connecting member (Magrobi, fig 1, PR extends upward from CM) and through the slot feature defined by the receiving member when the cover feature is in the engaged condition (Magrobi, 20 extends through holes in 14).
Re 8, Ghaffari et al discloses: wherein the cover member of the cover feature is configured to move from the first position to the second concealment position by 
Re 9, Ghaffari et al discloses: wherein the cover member comprises: a first surface (Magrobi, fig 1, surface of 10 that is visible); and a second surface (Magrobi, fig 2, surface of 10 that is visible) disposed generally vehicle-downward of the first surface when the cover member is in the first position.
Re 10, Ghaffari et al discloses: wherein the first surface is configured to contact the receiving member when the cover member is in the second concealment position (Magrobi, fig 2, 10 contacts 14/24).
Re 11, Ghaffari et al discloses: wherein the second surface is configured to contact a floor of the footwell when the cover member is in the first position (Magrobi, fig 1).
	Re 12, Ghaffari et al discloses: wherein the pivot axis extends generally vehicle-laterally (Magrobi, fig 1, pivot axis defined by 32 extends laterally).
Re 13, Ghaffari et al discloses: wherein the pivot axis (Magrobi, 32) is disposed vehicle-downward of the lower portion of the receiving member (Magrobi, 32 is below 14).
	Re 14, Ghaffari et al discloses: a footwell assembly for a vehicle (Ghaffari, fig 1), comprising: a foot pedal (Ghaffari, 102) disposed in the footwell and operable between a use position (fig 12A) and a stowed position (fig 12C); a receiving member (Ghaffari, 500; Magrobi, 14/24) positioned within the footwell and defining a recess (Ghaffari, 502) that the foot pedal is configured to nest within while in the stowed position; and a cover feature (Magrobi, 10/12) operable between an engaged condition, wherein the cover 
	Re 15, Ghaffari et al discloses: wherein movement of the cover feature from the first position to the second concealment position includes pivotal movement (Magrobi, figs 1-2 illustrate pivoting of 10) of at least a portion (Magrobi, PR) of the cover feature in a generally vehicle-forward direction (Magrobi, movement from fig 1 to fig 2 is movement in forward direction) about a pivot axis that extends in a generally vehicle-lateral direction (Magrobi, fig 1, pivot axis defined by 32).
Re 16, Ghaffari et al discloses: wherein the pivot axis is generally vehicle-rearward of the receiving member when the cover feature is in the engaged condition (Magrobi, figs 1-2, 32 rearward of 14/24).
Re 17, Ghaffari et al discloses: wherein the pivot axis is generally vehicle-downward of the receiving member when the cover feature is in the engaged condition (Magrobi, figs 1-2, 32 below 14/24).
Re 18, Ghaffari et al discloses: a footwell assembly for a vehicle, comprising: a foot pedal (Ghaffari, fig 12, 102) disposed in the footwell and operable between a use 
Re 19, Ghaffari et al discloses: wherein the cover member comprises: a first surface (Magrobi, surface of 10 visible in fig 1); and a second surface (Magrobi, surface of 10 visible in fig 2) disposed generally vehicle-downward of the first surface when the cover member is in the first position.
Re 20, Ghaffari et al discloses: wherein the first surface is configured to contact the receiving member when the cover member is in the second concealment position (Magrobi, fig 2), and the second surface is configured to contact the floor of the footwell when the cover member is in the first position (Magrobi, fig 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmidt (WO 2019/007840) discloses: a cover (11/12) deployed in an autonomous driving mode (translation, paragraph [0010]) for the purpose providing a support surface during the autonomous driving mode which results in a comfortable sitting position (translation, paragraph [0020]).
Modularity (Wikipedia Page) demonstrates that it is known to one of ordinary skill in the art to design a system as comprised of separate, modular components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656     
                                                                                                                                                                                                   /THOMAS C DIAZ/Primary Examiner, Art Unit 3656